Case 1:19-cv-00286-RJJ-PJG ECF No. 96, PageID.3040 Filed 03/19/20 Page 1 of 3




            IN THE UNITED STATES DISTRICT COURT
           FOR THE WESTERN DISTRICT OF MICHIGAN
                     SOUTHERN DIVISION

 ST. VINCENT CATHOLIC
 CHARITIES,

        Plaintiff,

   v.                                    No. 1:19-CV-00286

 ROBERT GORDON, in his official          HON. ROBERT J. JONKER
 capacity as the Director of the
 Michigan Department of Health           MAG. PHILLIP J. GREEN
 and Human Services; JOO YEUN
 CHANG, in her official capacity as
 the Executive Director of the
 Michigan Children’s Services
 Agency; DANA NESSEL, in her
 official capacity as Michigan
 Attorney General; ALEX AZAR, in
 his official capacity as Secretary of
 Health and Human Services;
 UNITED STATES DEPARTMENT
 OF HEALTH AND HUMAN
 SERVICES,

        Defendants.



          PLAINTIFF’S MOTION TO STAY PROCEEDINGS
Case 1:19-cv-00286-RJJ-PJG ECF No. 96, PageID.3041 Filed 03/19/20 Page 2 of 3




   Plaintiff St. Vincent Catholic Charities (“St. Vincent”) respectfully

moves this Court to stay all proceedings in this case pending the Supreme

Court’s decision in Fulton v. City of Philadelphia, No. 19-123 (U.S. filed

July 22, 2019). In support, St. Vincent states that:

   1. On February 24, 2020, the Supreme Court granted review of the
      Third Circuit’s decision in Fulton v. City of Philadelphia, 922 F.3d
      140 (3d Cir. 2019). The Court will probably issue a decision next
      term. That decision will likely guide both the applicable legal
      standards and scope of discovery in this case.
   2. This Court has the inherent authority to stay proceedings.
   3. Because Fulton will simplify—or even resolve—the issues in this
      case, a stay promotes judicial economy and preserves party
      resources. And because this case is still in its early stages (no
      discovery and no trial date), a stay now will allow the parties and
      the Court to benefit from the Supreme Court’s guidance in Fulton.
   4. A stay will harm no one. To the contrary, this Court’s preliminary
      injunction will ensure that St. Vincent remains open during the
      stay, which is in the public’s interest. Further, it will preserve the
      status quo during the stay.

   Accordingly, St. Vincent respectfully asks this Court to stay

proceedings pending the Supreme Court’s decision in Fulton v. City of

Philadelphia.



March 19, 2020                        Respectfully submitted,

                                      /s/ Lori H. Windham
 William R. Bloomfield (P68515)       Lori H. Windham
 Catholic Diocese of Lansing          Mark L. Rienzi
Case 1:19-cv-00286-RJJ-PJG ECF No. 96, PageID.3042 Filed 03/19/20 Page 3 of 3




 Lansing, Michigan 48933-1122     Nicholas R. Reaves
 (517) 342-2522                   William J. Haun
 wbloomfield@dioceseoflansing.org Jacob M. Coate
                                  The Becket Fund for Religious
                                  Liberty
                                  1200 New Hampshire Ave. NW
                                  Suite 700
                                  Washington, DC 20036
                                  Telephone: (202) 955-0095
                                  Facsimile: (202) 955-0090
                                  Counsel for Plaintiff
